United States Court of Appeals
                      For the First Circuit


No. 14-1165

                     UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                            ADAM GOODWIN,

                       Defendant, Appellant.



                            ERRATA SHEET


     The opinion of this Court, issued on July 21, 2015, is amended
as follows:

     On page 2, line 4, and on page 5, line 14, "108-month" is
replaced with "108-months".

     On page 2, line 17, an additional parenthesis is added after
"1995)".

     On page    8,   line   22,   "government"   is   replaced   with
"Government".

     On page 9, line 16, "role-enhancement" is replaced with "role
enhancement".

     On page 13, line 4, "on" is replaced with "in".